DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4635621 (Atkinson hereinafter).
Regarding claim 1
Regarding claim 6, Atkinson’s teachings are described above in claim 1 where Atkinson further discloses that the upper housing includes a discharge (A portion of the pumped fluid will discharge into the upper housing); the lower housing includes an inlet (Inlet for tubing 19); whereby fluid flows into the inlet, through the lower housing, through the upper housing, and out of the discharge (Under the broadest reasonable interpretation, the fluid will flow in via line 19, into the lower housing, into the upper housing, then discharge from the upper housing back into the lower housing then out line 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 5, 7, 8, 10, 11, 13, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4635621 (Atkinson) in view of US 9068567 (Hitter hereinafter).
Regarding claim 2, Atkinson’s teachings are described above in claim 1 where Atkinson further discloses whereby the upper housing and lower housing are held in position by the frame during use, but can be slid out of the frame for disassembly.
Atkinson is silent with respect to the upper housing includes an upper housing groove; the upper housing groove interfacing with the frame; the lower housing includes a lower housing groove; the lower housing groove interfacing with the frame.
However, Hitter teaches a pump mounting system that discloses the pump featuring grooves (Figure 1, grooves 22 that interface with the equivalent frame 12). The resultant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting system of Atkinson with the grooves of Hitter to ensure a more secure fit while maintaining proper alignment. 
Regarding claim 3, Atkinson’s modified teachings are described above in claim 2 where the combination of Atkinson and Hitter would further disclose an upper pump channel (Atkinson at the channel of 71B); and a lower pump channel (Atkinson channel below that of 71B in Figure 1); wherein the upper housing groove interfaces with the upper pump channel and the lower housing groove interfaces with the lower pump channel (Per the combination, all interfacing components taught by Atkinson and Hitter will interlock and allow for the pump to be securely mounted inside Atkinson’s frame 68B); whereby the upper housing and lower housing slide in and out of the frame (Evident from Figure 3 of Atkinson).
Regarding claim 5, Atkinson’s modified teachings are described above in claim 1 where Hitter would further disclose a piston enclosure between the upper housing and the lower housing; the piston enclosure surrounding a piston; the piston acting to pump fluids during operation of the piston pump (Piston pump 22 with respective housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution from the pump of Atkinson to the piston pump of Hitter to obtain the well known and predictable function of moving fluid.
Regarding claim 7, Atkinson teaches pumping system that discloses an upper housing (Figure 3, end of 51B towards 69B); a lower housing (end of 51B towards 69B’); a frame (Frame 
Atkinson is silent with respect to an upper groove, a lower groove, and the upper groove interfacing with the frame; the lower groove interfacing with the frame; whereby the frame interacts with the upper groove and lower groove to resist the outward pressure of the pump during operation.
However, Hitter teaches a pump mounting system that discloses the pump featuring grooves (Figure 1, grooves 22 that interface with the equivalent frame 12). The resultant combination would place grooves on the pump of Atkinson to interface with the frame of Atkinson such that the upper housing includes an upper groove, a lower groove, and the upper groove interfacing with the frame; the lower groove interfacing with the frame; whereby the frame interacts with the upper groove and lower groove to resist the outward pressure of the pump during operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting system of Atkinson with the grooves of Hitter to ensure a more secure fit while maintaining proper alignment.
Regarding claim 8, Atkinson’s modified teachings are described above in claim 7 where the combination of Atkinson and Hitter would further disclose that an upper pump channel (Atkinson at the channel of 71B); and a lower pump channel (Atkinson channel below that of 71B in Figure 1); wherein the upper housing groove interfaces with the upper pump channel and the lower housing groove interfaces with the lower pump channel (Per the combination, all interfacing components taught by Atkinson and Hitter will interlock and allow for the pump to 
Regarding claim 10, Atkinson’s modified teachings are described above in claim 7 where Hitter would further disclose a cylinder within the pump housing; the cylinder surrounding a piston; the piston acting to pump fluids during operation of the piston pump (Piston pump 22 with respective housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution from the pump of Atkinson to the piston pump of Hitter to obtain the well known and predictable function of moving fluid.
Regarding claim 11, Atkinson’s modified teachings are described above in claim 7 where Atkinson further discloses that the upper housing includes a discharge (A portion of the pumped fluid will discharge into the upper housing); the lower housing includes an inlet (Inlet for tubing 19); whereby fluid flows into the inlet, through the lower housing, through the upper housing, and out of the discharge (Under the broadest reasonable interpretation, the fluid will flow in via line 19, into the lower housing, into the upper housing, then discharge from the upper housing back into the lower housing then out line 23).
Regarding claim 13, Atkinson teaches pumping system that discloses an upper housing (Figure 3, end of 51B towards 69B); a lower housing (end of 51B towards 69B’); a pump housing, the pump housing between the upper housing and lower housing (pump housing within 51B such it is between a portion of the upper and lower housings); a frame that supports the pump; the upper housing and the lower housing slidably interfacing with the frame (Evident form Figure 3); the upper housing sliding into the frame (Evident from Figure 3); the lower housing sliding into the frame (Evident from Figure 3); the frame providing a compressive force to hold 
Atkinson is silent with respect to a piston enclosure; and wherein when the combination of the upper housing, lower housing, and piston enclosure are removed from the frame, a user can pull the upper housing off the piston enclosure, and pull the lower housing off the piston enclosure, without the use of any tools.
However, Hitter teaches a pump mounting system that discloses a piston enclosure between the upper housing and the lower housing; the piston enclosure surrounding a piston; (Piston pump 22 with respective housing). The resultant combination of the pump swap would be the combination of the upper housing, lower housing, and piston enclosure are removed from the frame, a user can pull the upper housing off the piston enclosure, and pull the lower housing off the piston enclosure, without the use of any tools.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution from the pump of Atkinson to the piston pump of Hitter to obtain the well-known and predictable function of moving fluid.
Regarding claim 14, Atkinson’s modified teachings are described above in claim 13 where Hitter pump mounting system that discloses the pump featuring grooves (Figure 1, grooves 22 that interface with the equivalent frame 12). The resultant combination would place grooves on the pump of Atkinson to interface with the frame of Atkinson such that the upper housing includes an upper housing groove; the upper housing groove interfacing with the frame; the lower housing includes a lower housing groove; the lower housing groove interfacing with the frame; whereby the upper housing and lower housing are held in position by the frame during use, but can be slid out of the frame for disassembly.

Regarding claim 15, Atkinson’s modified teachings are described above in claim 14 where the combination of Atkinson and Hitter would further disclose an upper pump channel (Atkinson at the channel of 71B); and a lower pump channel (Atkinson channel below that of 71B in Figure 1); wherein the upper housing groove interfaces with the upper pump channel and the lower housing groove interfaces with the lower pump channel (Per the combination, all interfacing components taught by Atkinson and Hitter will interlock and allow for the pump to be securely mounted inside Atkinson’s frame 68B); whereby the upper housing and lower housing slide in and out of the frame (Evident from Figure 3 of Atkinson).
Regarding claim 17, Atkinson’s modified teachings are described above in claim 13 where Atkinson further discloses that the upper housing includes a discharge (A portion of the pumped fluid will discharge into the upper housing); the lower housing includes an inlet (Inlet for tubing 19); whereby fluid flows into the inlet, through the lower housing, through the upper housing, and out of the discharge (Under the broadest reasonable interpretation, the fluid will flow in via line 19, into the lower housing, into the upper housing, then discharge from the upper housing back into the lower housing then out line 23).
Claims 4, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4635621 (Atkinson) in view of US 9068567 (Hitter) and further in view of US 2012/0209243 (Yan hereinafter).
Regarding claim 4, Atkinson’s modified teachings are described above in claim 3 but are silent with respect to removable pins placed in holes in the frame; the holes adjacent to the upper pump channel and the lower pump channel; whereby when the removable pins are placed in the holes the removable pins obstruct removal of the upper housing and the lower housing from the frame.
However, Yan teaches a fluid delivery system that discloses the use of removable pins to secure a fluid interface (Figure 4 with ¶ 85-86 detailing the locking pins that are inserted). The resultant combination would be such that two pairs of locking pins as taught by Tan would be added to the upper and lower pump channels of Atkinson such that there are removable pins placed in holes in the frame; the holes adjacent to the upper pump channel and the lower pump channel; whereby when the removable pins are placed in the holes the removable pins obstruct removal of the upper housing and the lower housing from the frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting system of Atkinson and Hitter with the locking pins of Yan to ensure the pump does not release during operation. 
Regarding claim 9, Atkinson’s modified teachings are described above in claim 8 but are silent with respect to removable pins placed in holes in the frame; the holes adjacent to the 
However, Yan teaches a fluid delivery system that discloses the use of removable pins to secure a fluid interface (Figure 4 with ¶ 85-86 detailing the locking pins that are inserted). The resultant combination would be such that two pairs of locking pins as taught by Tan would be added to the upper and lower pump channels of Atkinson such that there are removable pins placed in holes in the frame; the holes adjacent to the upper pump channel and the lower pump channel; whereby the removable pins obstruct removal of the pump when the removable pins are within the holes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting system of Atkinson and Hitter with the locking pins of Yan to ensure the pump does not release during operation.
Regarding claim 16, Atkinson’s modified teachings are described above in claim 14 but are silent with respect to removable pins placed in holes in the frame; the holes adjacent to the upper pump channel and the lower pump channel; whereby the removable pins obstruct removal of the pump when the removable pins are set within the holes.
However, Yan teaches a fluid delivery system that discloses the use of removable pins to secure a fluid interface (Figure 4 with ¶ 85-86 detailing the locking pins that are inserted). The resultant combination would be such that two pairs of locking pins as taught by Tan would be added to the upper and lower pump channels of Atkinson such that there are removable pins placed in holes in the frame; the holes adjacent to the upper pump channel and the lower pump channel; whereby the removable pins obstruct removal of the pump when the removable pins are set within the holes.
.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4635621 (Atkinson) in view of US 9068567 (Hitter) and further in view of US 2015/0308710 (McCormick hereinafter).
Regarding claim 12, Atkinson’s modified teachings are described above in claim 7 but are silent with respect to the frame supports other components related to the pump, including an air motor.
However, McCormick teaches a piston pumping system driven by an air motor (¶ 10). The resultant combination would have the frame of Atkinson able to support the air motor of McCormick to drive the pump of Hitter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of Atkinson and Hitter’s motor with the air motor of McCormick to provide the well-known and predictable outcome of drive the pump of Hitter.
Regarding claim 18, Atkinson’s modified teachings are described above in claim 13 but are silent with respect to the frame supports other components related to the pump, including an air motor.
However, McCormick teaches a piston pumping system driven by an air motor (¶ 10). The resultant combination would have the frame of Atkinson able to support the air motor of McCormick to drive the pump of Hitter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of Atkinson and Hitter’s motor with the air motor of McCormick to provide the well-known and predictable outcome of drive the pump of Hitter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746